             Case 20-33752 Document 78 Filed in TXSB on 07/30/20 Page 1 of 15




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
    CALIFORNIA PIZZA KITCHEN, INC., et al., 1                        ) Case No. 20-33752 (MI)
                                                                     )
                              Debtors.                               ) (Jointly Administered)
                                                                     )


                                          AFFIDAVIT OF SERVICE

       I, Sebastian V. Higgins, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims, noticing, and solicitation agent for the Debtors in the above-captioned chapter
11 cases.

        On July 30, 2020, at my direction and under my supervision, employees of Prime Clerk
caused the following documents to be served via email on the Master Service List attached
hereto as Exhibit A:

      •      Debtors’ Emergency Motion for Entry of an Order Directing Joint Administration of
             Chapter 11 Cases [Docket No. 2]

      •      Notice of Designation as Complex Chapter 11 Bankruptcy Case [Docket No. 4]

      •      Declaration of James Hyatt, Chief Executive Officer of California Pizza Kitchen, Inc., in
             Support of the Chapter 11 Petitions and First Day Motions [Docket No. 5]

      •      Debtors’ Emergency Motion for Entry of an Order Authorizing the Debtors to (I)
             Compile a Consolidated List of Creditors in Lieu of Submitting a Separate Mailing
             Matrix for Each Debtor, (II) File a Consolidated List of the Debtors’ Thirty Largest
             Unsecured Creditors, (III) Redact Certain Personal Identification Information, (IV) Limit
             Notice Required Under Bankruptcy Rule 2002, and (V) Approving the Form and Manner
             of Notifying Creditors of the Commencement of the Chapter 11 Cases and Other
             Information [Docket No. 8]



1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: California Pizza Kitchen, Inc. (0623); California Pizza Kitchen of Annapolis, Inc. (4806); CPK
      Holdings Inc. (2486); CPK Hospitality, LLC (3536); CPK Management Company (1196); CPK Spirits, LLC
      (3614); and CPK Texas, LLC (3574). The location of the Debtors’ service address in these chapter 11 cases is:
      12181 Bluff Creek Drive, 5th Floor, Playa Vista, California 90094.
    Case 20-33752 Document 78 Filed in TXSB on 07/30/20 Page 2 of 15




•   Debtors’ Emergency Motion for Entry of an Order Extending Time to File Schedules of
    Assets and Liabilities, Schedules of Current Income and Expenditures, Schedules of
    Executory Contracts and Unexpired Leases, and Statements of Financial Affairs [Docket
    No. 9]

•   Debtors’ Emergency Motion for Entry of an Order (I) Authorizing the Debtors to
    Maintain and Administer Their Existing Customer Programs and (II) Honor Certain
    Prepetition Obligations Related Thereto [Docket No. 14]

•   Debtors’ Emergency Motion for Entry of Interim and Final Orders Authorizing the
    Debtors to (I) Continue to Operate Their Cash Management System and Maintain
    Existing Bank Accounts, (II) Continue to Perform Intercompany Transactions, and (III)
    Maintain Existing Business Forms [Docket No. 15]

•   Debtors’ Emergency Motion for Entry of an Order Authorizing the Debtors to (I) Pay
    Their Obligations Under Prepetition Insurance Policies, (II) Continue to Pay Certain
    Brokerage Fees, (III) Renew, Supplement, Modify, or Purchase Insurance Coverage, and
    (IV) Enter Into New Financing Agreements in the Ordinary Course of Business [Docket
    No. 16]

•   Debtors’ Emergency Motion for Entry of an Order Approving Notification and Hearing
    Procedures for Certain Transfers of and Declarations of Worthlessness with Respect to
    Common Stock [Docket No. 17]

•   Disclosure Statement for the Joint Chapter 11 Plan of Reorganization of California Pizza
    Kitchen, Inc. and its Debtor Affiliates [Docket No. 18]

•   Joint Chapter 11 Plan of Reorganization of California Pizza Kitchen, Inc. and its Debtor
    Affiliates [Docket No. 19]

•   Debtors’ Emergency Motion for Entry of Interim and Final Orders (I) Authorizing the
    Debtors to Pay Certain Prepetition Claims of (A) Lien Claimants, (B) 503(b)(9)
    Claimants, and (C) PACA Claimants, and (II) Confirming Administrative Expense
    Priority of Outstanding Orders [Docket No. 20]

•   Debtors’ Motion for Entry of an Order (I) Approving the Adequacy of the Disclosure
    Statement, (II) Approving the Solicitation and Notice Procedures with Respect to
    Confirmation of the Debtors’ Proposed Joint Plan of Reorganization, (III) Approving the
    Forms of Ballots and Notices in Connection Therewith, and (IV) Scheduling Certain
    Dates with Respect Thereto [Docket No. 21]

•   Debtors’ Emergency Motion for Entry of an Order Authorizing the Payment of Taxes and
    Fees [Docket No. 22]




                                            2
    Case 20-33752 Document 78 Filed in TXSB on 07/30/20 Page 3 of 15




•   Debtors’ Emergency Application for Entry of an Order Authorizing the Employment and
    Retention of Prime Clerk LLC as Claims, Noticing, and Solicitation Agent [Docket No.
    23]

•   Debtors’ Emergency Motion for Entry of an Order Authorizing the Debtors to (I) Pay
    Prepetition Wages, Salaries, Other Compensation, and Reimbursable Expenses and (II)
    Continue Employee Benefits Programs [Docket No. 24]

•   Debtors’ Emergency Motion for Entry of an Order (I) Determining Adequate Assurance
    of Payment for Future Utility Services, (II) Prohibiting Utility Providers from Altering,
    Refusing, or Discontinuing Services, and (III) Approving the Debtors’ Proposed
    Procedures for Resolving Adequate Assurance Requests [Docket No. 25]

•   Debtors’ Emergency Motion for Entry of Interim and Final Orders Scheduling Hearings
    and Objection Deadlines with Respect to the Debtors’ Disclosure Statement and Plan
    Confirmation [Docket No. 26]

•   Debtors’ Motion for Entry of an Order Authorizing and Approving Procedures to Reject
    Executory Contracts and Unexpired Leases [Docket No. 27]

•   Debtors’ Motion for Entry of an Order (I) Establishing Bidding Procedures, (II)
    Approving Bid Protections, and (III) Scheduling Certain Dates with Respect Thereto
    [Docket No. 28]

•   Debtors’ First Omnibus Motion Seeking Entry of an Order Authorizing (I) the Rejection
    of Certain Unexpired Leases and (II) Abandonment of Certain Personal Property, if any,
    Each Effective as of the Petition Date [Docket No. 29]

•   Debtors’ Second Omnibus Motion Seeking Entry of an Order Authorizing (I) the
    Rejection of Certain Unexpired Leases and (II) Abandonment of Certain Personal
    Property, if any, Each Effective as of August 31, 2020 [Docket No. 30]

•   Debtors’ Emergency Motion for Entry of an Order Authorizing the Debtors to File Under
    Seal the Fee Letters [Docket No. 36]

•   Debtors’ Emergency Motion for Entry of Interim and Final Orders (I) Authorizing the
    Debtors to Obtain Postpetition Secured Financing, (II) Granting Liens and Providing
    Superpriority Administrative Expense Claims, (III) Authorizing the Use of Cash
    Collateral, (IV) Granting Adequate Protection, (V) Modifying the Automatic Stay, (VI)
    Scheduling a Final Hearing, and (VII) Granting Related Relief [Docket No. 39]

•   Debtors’ Witness and Exhibit List for Hearing Scheduled for July 30, 2020, at 4:00 p.m.
    (Prevailing Central Time) [Docket No. 40]

•   Notice of Electronic Hearing [Docket No. 41] (the “Notice of Electronic Hearing”)


                                             3
       Case 20-33752 Document 78 Filed in TXSB on 07/30/20 Page 4 of 15




   •   Order Directing Joint Administration of Chapter 11 Cases [Docket No. 42]

   •   Order Granting Complex Chapter 11 Bankruptcy Case Treatment [Docket No. 43]

   •   Order Authorizing Retention and Appointment of Prime Clerk LLC as Claims, Noticing
       and Solicitation Agent [Docket No. 44]

   •   Declaration of Jonathan Tibus in Support of Debtors’ Emergency Motion for Entry of
       Interim and Final Orders (I) Authorizing the Debtors to Obtain Postpetition Secured
       Financing, (II) Granting Liens and Providing Superpriority Administrative Expense
       Claims, (III) Authorizing the Use of Cash Collateral, (IV) Granting Adequate Protection,
       (V) Modifying the Automatic Stay, (VI) Scheduling a Final Hearing, and (VII) Granting
       Related Relief [Docket No. 51]

   •   Declaration of Stuart Erickson in Support of the Debtors’ Emergency Motion for Entry of
       Interim and Final Orders (I) Authorizing the Debtors to Obtain Postpetition Secured
       Financing, (II) Granting Liens and Providing Superpriority Administrative Expense
       Claims, (III) Authorizing the Use of Cash Collateral, (IV) Granting Adequate Protection,
       (V) Modifying the Automatic Stay, (VI) Scheduling a Final Hearing, and (VII) Granting
       Related Relief [Docket No. 52]

   •   (Proposed) Interim Order (I) Authorizing the Debtors (A) to Obtain Postpetition
       Financing and (B) to Utilize Cash Collateral, (II) Granting Liens and Providing
       Superpriority Administrative Expense Claims, (III) Granting Adequate Protection to
       Prepetition Secured Parties, (IV) Modifying the Automatic Stay, (V) Scheduling a Final
       Hearing, and (VI) Granting Related Relief [Docket No. 53]

   •   (Proposed) Order Authorizing the Debtors to (I) Pay Prepetition Employee Wages,
       Salaries, Other Compensation, and Reimbursable Expenses and (II) Continue Employee
       Benefits Programs [Docket No. 58]

   •   (Proposed) Order Authorizing the Debtors to (I) Pay Their Obligations Under Prepetition
       Insurance Policies, (II) Continue to Pay Certain Brokerage Fees, (III) Renew,
       Supplement, Modify, or Purchase Insurance Coverage, and (IV) Enter Into New
       Financing Agreements in the Ordinary Course of Business [Docket No. 59]

   •   Agenda for Hearing on First Day Motions Scheduled for July 30, 2020 at 4:00 p.m.
       (Prevailing Central Time), Before the Honorable Judge Isgur at the United States
       Bankruptcy Court for the Southern District of Texas, at Courtroom 404, 515 Rusk Street,
       Houston, Texas 77002 [Docket No. 61] (the “Agenda for July 30 Hearing”)

       On July 30, 2020, at my direction and under my supervision, employees of Prime Clerk
caused the Notice of Electronic Hearing and the Agenda for July 30 Hearing to be served by via
facsimile on the Master Facsimile Service List attached hereto as Exhibit B.


                                               4
       Case 20-33752 Document 78 Filed in TXSB on 07/30/20 Page 5 of 15




Dated: July 30, 2020
                                                           /s/ Sebastian V. Higgins______
                                                           Sebastian V. Higgins


State of New York
County of New York

Subscribed and sworn to (or affirmed) before me on July 30, 2020, by Sebastian V. Higgins, proved
to me on the basis of satisfactory evidence to be the person who appeared before me.

/s/ JAMES A. MAPPLETHORPE
Notary Public, State of New York
No. 01MA6370846
Qualified in New York County
Commission Expires February 12, 2022




                                               5
                                                                                         SRF 44629
Case 20-33752 Document 78 Filed in TXSB on 07/30/20 Page 6 of 15




                           Exhibit A
                                                Case 20-33752 Document 78 Filed in TXSB on 07/30/20 Page 7 of 15
                                                                                     Exhibit A
                                                                                  Master Service List
                                                                                   Served via Email


                  NAME                                                     NOTICE NAME                                            EMAIL
ATLANTIC TOWN CENTER, L.L.C.                        ATTN: NICK GARZIA                                      NICK.GARZIA@HINES.COM
BP PRUCENTER ACQUISITION LLC                        ATTN: SYDNEY RODENSTEIN                                SRODENSTEIN@BXP.COM
BROOKFIELD ASSET MANAGEMENT                         ATTN: KEITH ISSELHARDT                                 KEITH.ISSELHARDT@BROOKFIELDPROPERTIESRETAIL.COM
CBL PROPERTIES                                      ATTN: HOWARD GRODY                                     HOWARD.GRODY@CBLPROPERTIES.COM
COLE CP/ VEREIT REAL ESTATE, LP                     ATTN: ROBIN MORA                                       RMORA@VEREIT.COM
CONSOLIDATED THEATRES MANAGEMENT,
INC.                                                ATTN: GABRIELA MEDFORD                                 GMEDFORD@DECURION.COM
ENVIRONMENTAL PROTECTION AGENCY -
REGION 8 (CO, MT, ND, SD, UT, WY)                   ATTN: BANKRUPTCY DEPARTMENT                            R8EISC@EPA.GOV
ENVIRONMENTAL PROTECTION AGENCY -
REGION 9 (AZ, CA, HI, NV)                           ATTN: BANKRUPTCY DEPARTMENT                              R9.INFO@EPA.GOV
FAIRBOURNE PROPERTIES                               ATTN: MICHAEL WETHINGTON                                 MWETHINGTON@FAIRBOURNE.COM
FOREST CITY REALTY                                  ATTN: KEITH ISSELHARDT                                   KEITH.ISSELHARDT@BROOKFIELDPROPERTIESRETAIL.COM
FOX INTERACTIVE MEDIA                               ATTN: DENISE ECCLESTON                                   DENISE.ECCLESTON@DISNEY.COM
FRESHPOINT INC.                                     ATTN: ROBERT GORDON AND TED BEALL                        EDWARD.BEALL@FRESHPOINT.COM
                                                                                                             DFELDMAN@GIBSONDUNN.COM
                                                                                                             EWISE@GIBSONDUNN.COM
GIBSON, DUNN & CRUTCHER LLP                         ATTN: DAVID M. FELDMAN, J. ERIC WISE, AND ALAN MOSKOWITZ AMOSKOWITZ@GIBSONDUNN.COM
GLIMCHER                                            ATTN: SEAN MCMAHON                                       SEAN.MCMAHON@WASHINGTONPRIME.COM
H&H RETAIL OWNER                                    ATTN: PATRICIA APEL                                      PAPEL@DJMCAPITAL.COM
                                                                                                             MCAVENAUGH@JW.COM
                                                                                                             KPEGUERO@JW.COM
                                                    ATTN: MATTHEW D. CAVENAUGH, KRISTHY M. PEGURO,           GGRAHAM@JW.COM
JACKSON WALKER, LLP                                 GENEVIEVE GRAHAM & VERONICA A. POLNICK                   VPOLNICK@JW.COM
                                                                                                             FRANCIS.PETRIE@KIRKLAND.COM
                                                    ATTN: FRANCIS PETRIE, JOSHUA A. SUSSBERG & MATTHEW C.    JOSHUA.SUSSBERG@KIRKLAND.COM
KIRKLAND & ELLIS LLP (NEW YORK)                     FAGEN                                                    MATTHEW.FAGEN@KIRKLAND.COM
LATHAM & WATKINS LLP                                ATTN: PETER P. KNIGHT                                    PETER.KNIGHT@LW.COM
MACERICH                                            ATTN: BILL PALMER                                        BILL.PALMER@MACERICH.COM
NATIONAL ASSOCIATION OF ATTORNEYS
GENERAL                                             ATTN: KAREN CORDRY                                     KCORDRY@NAAG.ORG
NOBLE PEOPLE                                        ATTN: GREG MARCH, CHIEF EXECUTIVE OFFICER              GREGMARCH@NOBLEPEOPLE.CO
OFFICE OF THE UNITED STATES TRUSTEE                 ATTN: STEPHEN DOUGLAS STATHAM                          STEPHEN.STATHAM@USDOJ.GOV
OPINIONATED GROUP                                   ATTN: MARK FITZLOFF AND TRISH ADAMS                    TRISH.ADAMS@OPINIONATEDGROUP.COM




In re: California Pizza Kitchen, Inc., et al.
Case No. 20-33752 (MI)                                                                Page 1 of 3
                                                Case 20-33752 Document 78 Filed in TXSB on 07/30/20 Page 8 of 15
                                                                                     Exhibit A
                                                                                  Master Service List
                                                                                   Served via Email


                           NAME                                          NOTICE NAME                                           EMAIL
                                                                                                        JHIGGINS@PORTERHEDGES.COM

                                                                                                        SJOHNSON@PORTERHEDGES.COM
                                                    ATTN: JOHN F. HIGGINS, M. SHANE JOHNSON AND MEGAN
PORTER HEDGES LLP                                   YOUNG-JOHN                                          MYOUNG-JOHN@PORTERHEDGES.COM
                                                                                                        SECBANKRUPTCY@SEC.GOV
SECURITIES & EXCHANGE COMMISSION      SECRETARY OF THE TREASURY                                         NYROBANKRUPTCY@SEC.GOV
SECURITIES & EXCHANGE COMMISSION - NY
OFFICE                                ATTN: BANKRUPTCY DEPARTMENT                                       BANKRUPTCYNOTICESCHR@SEC.GOV
                                                                                                        JSTEIN@SIMON.COM
SIMON PROPERTY GROUP, INC.                          ATTN: JUSTIN STEIN AND RONALD M. TUCKER             RTUCKER@SIMON.COM
STARWOOD RETAIL PARTNERS                            ATTN: BILL CIKALO                                   BCIKALO@STARWOODRETAIL.COM
STATE OF ALABAMA DEPARTMENT OF
ENVIRONMENTAL MANAGEMENT                            ATTN: BANKRUPTCY DEPARTMENT                         PERMITSMAIL@ADEM.STATE.AL.US
STATE OF CONNECTICUT ATTORNEY
GENERAL                                             ATTN: BANKRUPTCY DEPARTMENT                         ATTORNEY.GENERAL@CT.GOV
STATE OF CONNECTICUT DEPARTMENT OF
ENERGY AND ENVIRONMENTAL
PROTECTION (DEEP)                                   ATTN: BANKRUPTCY DEPARTMENT                         DEEP.WEBMASTER@CT.GOV
STATE OF DEPARTMENT OF
ENVIRONMENTAL CONSERVATION                          ATTN: BANKRUPTCY DEPARTMENT                         DPAEWEB@GW.DEC.STATE.NY.US
STATE OF INDIANA ATTORNEY GENERAL                   ATTN: BANKRUPTCY DEPARTMENT                         INFO@ATG.IN.GOV
STATE OF INDIANA DEPARTMENT OF
ENVIRONMENTAL MANAGEMENT (IDEM)                     ATTN: BANKRUPTCY DEPARTMENT                         KBURNS@IDEM.IN.GOV
STATE OF IOWA ATTORNEY GENERAL                      ATTN: BANKRUPTCY DEPARTMENT                         WEBTEAM@AG.IOWA.GOV
STATE OF MAINE ATTORNEY GENERAL                     ATTN: BANKRUPTCY DEPARTMENT                         CONSUMER.MEDIATION@MAINE.GOV
STATE OF MISSOURI DEPARTMENT OF
NATURAL RESOURCES (DNR)                             ATTN: BANKRUPTCY DEPARTMENT                         ENVIROLAB@DNR.MO.GOV

STATE OF MONTANA ATTORNEY GENERAL                   ATTN: BANKRUPTCY DEPARTMENT                         CONTACTDOJ@MT.GOV
STATE OF TEXAS ATTORNEY GENERAL                     ATTN: BANKRUPTCY DEPT                               PUBLIC.INFORMATION@OAG.STATE.TX.US
STATE OF TEXAS COMMISSION ON
ENVIRONMENTAL QUALITY                               ATTN: BANKRUPTCY DEPT                               AC@TCEQ.TEXAS.GOV
STATE OF WYOMING DEPARTMENT OF
ENVIRONMENTAL QUALITY (DEQ)                         ATTN: BANKRUPTCY DEPARTMENT                         KEITH.GUILLE@WYO.GOV
                                                                                                        JGOLDSTEIN@STROOCK.COM
STROOCK STROOCK & LAVAN                             ATTN: JAYME GOLDSTEIN AND DANIEL GINSBERG           DGINSBERG@STROOCK.COM
TAUBMAN CENTERS, INC.                               ATTN: MICHELE WALTON                                MWALTON@TAUBMAN.COM



In re: California Pizza Kitchen, Inc., et al.
Case No. 20-33752 (MI)                                                                Page 2 of 3
                                                Case 20-33752 Document 78 Filed in TXSB on 07/30/20 Page 9 of 15
                                                                                     Exhibit A
                                                                                  Master Service List
                                                                                   Served via Email


                 NAME                                                    NOTICE NAME                                           EMAIL
THE FORBES COMPANY                                  ATTN: HANS WOLF                                     HWOLF@THEFORBESCOMPANY.COM
THE IRVINE COMPANY LLC                              ATTN: DOUG STUBBLEFIELD                             DSTUBBLEFIELD@IRVINECOMPANY.COM
US ATTORNEY FOR SOUTHERN DISTRICT OF
TEXAS                                               ATTN: RYAN K. PATRICK                               USATXS.ATTY@USDOJ.GOV
VESTAR CAPITAL PARTNERS                             ATTN: JEFF AXTELL                                   JAXTELL@VESTAR.COM
WASHINGTON DC ATTORNEY GENERAL                      ATTN: BANKRUPTCY DEPARTMENT                         OAG@DC.GOV

WESTFIELD PROPERTY MANAGEMENT LLC                   ATTN: JOHN MILLER                                   JOHN.MILLER@URW.COM




In re: California Pizza Kitchen, Inc., et al.
Case No. 20-33752 (MI)                                                                Page 3 of 3
Case 20-33752 Document 78 Filed in TXSB on 07/30/20 Page 10 of 15




                            Exhibit B
                                       Case 20-33752 Document 78 Filed in TXSB on 07/30/20 Page 11 of 15
                                                                     Exhibit B
                                                             Master Facsimile Service List
                                                                Served via Facsimile


                          NAME                                                      NOTICE NAME                    FACSIMILE
AMERICAN ASSETS                                      ATTN: CHRIS SULLIVAN                                       858-350-2620
BAIN DIGITAL MARKETING LLC                           ATTN: JOHN GRUDNOWSKI, EXPERT VICE PRESIDENT               617-572-2427
COMMONWEALTH OF PUERTO RICO                          ATTN: BANKRUPTCY DEPARTMENT                                787-729-2059
ENVIRONMENTAL PROTECTION AGENCY                      ATTN: BANKRUPTCY DIVISION                                  214-665-2146
ENVIRONMENTAL PROTECTION AGENCY -
REGION 1 (CT, MA, ME, NH, RI, VT)                    ATTN: BANKRUPTCY DEPARTMENT                                617-918-1809
ENVIRONMENTAL PROTECTION AGENCY -
REGION 10 (AK, ID, OR, WA)                           ATTN: BANKRUPTCY DEPARTMENT                                206-553-2955
ENVIRONMENTAL PROTECTION AGENCY -
REGION 2 (NJ, NY, PR, VI)                            ATTN: BANKRUPTCY DEPARTMENT                                212-637-3526
ENVIRONMENTAL PROTECTION AGENCY -
REGION 3 (DC, DE, MD, PA, VA, WV)                    ATTN: BANKRUPTCY DEPARTMENT                                215-814-5103

ENVIRONMENTAL PROTECTION AGENCY -
REGION 4 (AL, FL, GA, KY, MS, NC, SC, TN)            ATTN: BANKRUPTCY DEPARTMENT                                404-562-8174
ENVIRONMENTAL PROTECTION AGENCY -
REGION 5 (IL, IN, MI, MN, OH, WI)                    ATTN: BANKRUPTCY DEPARTMENT                                312-353-4135
ENVIRONMENTAL PROTECTION AGENCY -
REGION 8 (CO, MT, ND, SD, UT, WY)                    ATTN: BANKRUPTCY DEPARTMENT                                303-312-6339
ENVIRONMENTAL PROTECTION AGENCY -
REGION 9 (AZ, CA, HI, NV)                            ATTN: BANKRUPTCY DEPARTMENT                                415-947-3553
GIBSON, DUNN & CRUTCHER LLP                          ATTN: DAVID M. FELDMAN, J. ERIC WISE, AND ALAN MOSKOWITZ   212-351-4035
INTERNAL REVENUE SERVICE                             CENTRALIZED INSOLVENCY OPERATION                           855-235-6787
INTERNAL REVENUE SERVICE                             CENTRALIZED INSOLVENCY OPERATION                           855-235-6787
LATHAM & WATKINS LLP                                 ATTN: PETER P. KNIGHT                                      312-993-9767
NATIONAL ASSOCIATION OF ATTORNEYS
GENERAL                                              ATTN: KAREN CORDRY                                         202-331-1427



In re: California Pizza Kitchen, Inc., et al.
Case No. 20-33752 (MI)                                                Page 1 of 5
                                       Case 20-33752 Document 78 Filed in TXSB on 07/30/20 Page 12 of 15
                                                                     Exhibit B
                                                             Master Facsimile Service List
                                                                Served via Facsimile


                          NAME                                                      NOTICE NAME                       FACSIMILE

OFFICE OF THE ATTORNEY GENERAL GUAM                  ATTN: BANKRUPTCY DEPARTMENT                                    671-472-2493
OFFICE OF THE UNITED STATES TRUSTEE                  ATTN: STEPHEN DOUGLAS STATHAM                                  713-718-4670
OPINIONATED GROUP                                    ATTN: MARK FITZLOFF AND TRISH ADAMS                            503-860-6687

PORTER HEDGES LLP                                    ATTN: JOHN F. HIGGINS, M. SHANE JOHNSON AND MEGAN YOUNG-JOHN   713-226-6248
SIMON PROPERTY GROUP, INC.                           ATTN: JUSTIN STEIN AND RONALD M. TUCKER                        317-263-7901

STATE OF ALABAMA ATTORNEY GENERAL                    ATTN: BANKRUPTCY DEPARTMENT                                    334-242-2433
STATE OF ALABAMA DEPARTMENT OF
ENVIRONMENTAL MANAGEMENT                             ATTN: BANKRUPTCY DEPARTMENT                                    334-271-7950
STATE OF ALASKA ATTORNEY GENERAL                     ATTN: BANKRUPTCY DEPARTMENT                                    907-465-2075
STATE OF ARIZONA ATTORNEY GENERAL                    ATTN: BANKRUPTCY DEPARTMENT                                    602-542-4085

STATE OF ARKANSAS ATTORNEY GENERAL                   ATTN: BANKRUPTCY DEPARTMENT                                    501-682-8084

STATE OF CALIFORNIA ATTORNEY GENERAL                 ATTN: BANKRUPTCY DEPARTMENT                                    916-323-5341

STATE OF COLORADO ATTORNEY GENERAL                   ATTN: BANKRUPTCY DEPARTMENT                                    720-508-6030

STATE OF CONNECTICUT ATTORNEY GENERAL ATTN: BANKRUPTCY DEPARTMENT                                                   860-808-5387

STATE OF DELAWARE ATTORNEY GENERAL                   ATTN: BANKRUPTCY DEPARTMENT                                    302-577-6630
STATE OF FLORIDA ATTORNEY GENERAL                    ATTN: BANKRUPTCY DEPARTMENT                                    850-488-4872
STATE OF FLORIDA DEPARTMENT OF
ENVIRONMENTAL PROTECTION (DEP)                       ATTN: BANKRUPTCY DEPARTMENT                                    850-245-2303
STATE OF GEORGIA ATTORNEY GENERAL                    ATTN: BANKRUPTCY DEPARTMENT                                    404-657-8733
STATE OF HAWAII ATTORNEY GENERAL                     ATTN: BANKRUPTCY DEPARTMENT                                    808-586-1239


In re: California Pizza Kitchen, Inc., et al.
Case No. 20-33752 (MI)                                                Page 2 of 5
                                       Case 20-33752 Document 78 Filed in TXSB on 07/30/20 Page 13 of 15
                                                                    Exhibit B
                                                            Master Facsimile Service List
                                                               Served via Facsimile


                  NAME                                                       NOTICE NAME                      FACSIMILE
STATE OF IDAHO ATTORNEY GENERAL                      ATTN: BANKRUPTCY DEPARTMENT                           208-854-8071
STATE OF INDIANA ATTORNEY GENERAL                    ATTN: BANKRUPTCY DEPARTMENT                           317-232-7979
STATE OF IOWA ATTORNEY GENERAL                       ATTN: BANKRUPTCY DEPARTMENT                           515-281-4209
STATE OF KANSAS ATTORNEY GENERAL                     ATTN: BANKRUPTCY DEPARTMENT                           785 296-6296

STATE OF KENTUCKY ATTORNEY GENERAL                   ATTN: BANKRUPTCY DEPARTMENT                           502-564-2894

STATE OF LOUISIANA ATTORNEY GENERAL                  ATTN: BANKRUPTCY DEPARTMENT                           225-326-6499

STATE OF MICHIGAN ATTORNEY GENERAL                   ATTN: BANKRUPTCY DEPARTMENT                           517 373-3042
STATE OF MINNESOTA POLLUTION CONTROL
AGENCY (PCA)                                         ATTN: BANKRUPTCY DEPARTMENT                           218-828-2594
STATE OF MISSISSIPPI DEPARTMENT OF
ENVIRONMENTAL QUALITY (DEQ)                          ATTN: BANKRUPTCY DEPARTMENT                           601-961-5337

STATE OF MISSOURI ATTORNEY GENERAL                   ATTN: BANKRUPTCY DEPARTMENT                           573-751-0774

STATE OF MONTANA ATTORNEY GENERAL                    ATTN: BANKRUPTCY DEPARTMENT                           404-444-3549
STATE OF MONTANA DEPARTMENT OF
ENVIRONMENTAL QUALITY (DEQ)                          ATTN: BANKRUPTCY DEPARTMENT                           406-444-4386

STATE OF NEBRASKA ATTORNEY GENERAL                   ATTN: BANKRUPTCY DEPARTMENT                           402 471-3297
STATE OF NEBRASKA DEPARTMENT OF
ENVIRONMENTAL QUALITY (NDEQ)                         ATTN: BANKRUPTCY DEPARTMENT                           402-471-2909
STATE OF NEVADA ATTORNEY GENERAL                     ATTN: BANKRUPTCY DEPARTMENT                           775 684-1108
STATE OF NEW HAMPSHIRE ATTORNEY
GENERAL                                              ATTN: BANKRUPTCY DEPARTMENT                           603-271-2110



In re: California Pizza Kitchen, Inc., et al.
Case No. 20-33752 (MI)                                               Page 3 of 5
                                       Case 20-33752 Document 78 Filed in TXSB on 07/30/20 Page 14 of 15
                                                                    Exhibit B
                                                            Master Facsimile Service List
                                                               Served via Facsimile


                          NAME                                                     NOTICE NAME               FACSIMILE

STATE OF NEW JERSEY ATTORNEY GENERAL                 ATTN: BANKRUPTCY DEPARTMENT                           609-292-3508

STATE OF NEW MEXICO ATTORNEY GENERAL                 ATTN: BANKRUPTCY DEPARTMENT                           505 827-5826

STATE OF NEW YORK ATTORNEY GENERAL                   ATTN: BANKRUPTCY DEPARTMENT                           866-413-1069
STATE OF NORTH CAROLINA ATTORNEY
GENERAL                                              ATTN: BANKRUPTCY DEPARTMENT                           919 716-6750
STATE OF NORTH DAKOTA ATTORNEY
GENERAL                                              ATTN: BANKRUPTCY DEPARTMENT                           701-328-2226
STATE OF NORTH DAKOTA DEPARTMENT OF
HEALTH                                               ATTN: BANKRUPTCY DEPARTMENT                           701-328-5200

STATE OF OKLAHOMA ATTORNEY GENERAL                   ATTN: BANKRUPTCY DEPARTMENT                           405 521-6246
STATE OF OKLAHOMA DEPARTMENT OF
ENVIRONMENTAL QUALITY                                ATTN: BANKRUPTCY DEPARTMENT                           405-702-1001
STATE OF OREGON ATTORNEY GENERAL                     ATTN: BANKRUPTCY DEPARTMENT                           503 378-4017

STATE OF PENNSYLVANIA ATTORNEY GENERAL ATTN: BANKRUPTCY DEPARTMENT                                         717-787-3391
STATE OF SOUTH DAKOTA ATTORNEY
GENERAL                                ATTN: BANKRUPTCY DEPARTMENT                                         605-773-4106

STATE OF TENNESSEE ATTORNEY GENERAL                  ATTN: BANKRUPTCY DEPARTMENT                           615 741-2009
STATE OF TEXAS ATTORNEY GENERAL                      ATTN: BANKRUPTCY DEPT                                 512-475-2994
STATE OF UTAH ATTORNEY GENERAL                       ATTN: BANKRUPTCY DEPARTMENT                           801 538-1121

STATE OF VERMONT ATTORNEY GENERAL                    ATTN: BANKRUPTCY DEPARTMENT                           802-304-1014
STATE OF VIRGINIA ATTORNEY GENERAL                   ATTN: BANKRUPTCY DEPARTMENT                           804-225-4378


In re: California Pizza Kitchen, Inc., et al.
Case No. 20-33752 (MI)                                               Page 4 of 5
                                       Case 20-33752 Document 78 Filed in TXSB on 07/30/20 Page 15 of 15
                                                                     Exhibit B
                                                             Master Facsimile Service List
                                                                Served via Facsimile


                          NAME                                                      NOTICE NAME                   FACSIMILE

STATE OF WEST VIRGINIA ATTORNEY GENERAL ATTN: BANKRUPTCY DEPARTMENT                                             304-558-0140

STATE OF WISCONSIN ATTORNEY GENERAL                  ATTN: BANKRUPTCY DEPARTMENT                                608-267-2223

STATE OF WYOMING ATTORNEY GENERAL                    ATTN: BANKRUPTCY DEPARTMENT                                307-777-6869
STATE OF WYOMING DEPARTMENT OF
ENVIRONMENTAL QUALITY (DEQ)                          ATTN: BANKRUPTCY DEPARTMENT                                307-777-7682
STROOCK STROOCK & LAVAN                              ATTN: JAYME GOLDSTEIN AND DANIEL GINSBERG                  212-806-6006
SYSCO CORPORATION                                    ATTN: KEVIN HOURICAN, CHIEF EXECUTIVE OFFICER              281-584-1737
TURNER DUCKWORTH                                     ATTN: JOANNE CHAN, CHIEF EXECUTIVE OFFICER                 415-675-7778
US ATTORNEY FOR SOUTHERN DISTRICT OF
TEXAS                                                ATTN: RYAN K. PATRICK                                      713-718-3300
WASHINGTON DC ATTORNEY GENERAL                       ATTN: BANKRUPTCY DEPARTMENT                                202-347-8922
WASSERSTROM COMPANY                                  ATTN: RODNEY WASSERSTROM, CHIEF EXECUTIVE OFFICER          614-228-3876
Y. HATA AND CO LIMITED                               ATTN: RUSSELL HATA, CHAIRMAN AND CHIEF EXECUTIVE OFFICER   808-447-4279
ZURICH U.S.                                          ATTN: KATHLEEN SAVIO,CHIEF EXECUTIVE OFFICER               847-605-2150




In re: California Pizza Kitchen, Inc., et al.
Case No. 20-33752 (MI)                                                Page 5 of 5
